El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
En 20 de abril del corriente año el Piseal de la Corte de .Distrito de Aguadilla presentó moción a dicha corte en cobro *976de costas bajo el título de El Pueblo de Puerto Rico v. José Inés Gonzales et al., con súplica de que se dictara una orden para que las costas a cuyo pago habían sido condenados el José Inés González y otros varios acusados en distintas cau-sas que fueron en grado de apelación a aquella corte, se hicieran efectivas por los fiadores respectivos e ingresaran en el Tesoro de Puerto Rico.
En la moción se expresan el número de cada cansa, el nombre de los acusados, la cantidad adeudada y los fiadores responsables, entre los cuales figuran Eduardo Luiggi, Ul-piano Paoli, Juan González, Vicente Júdice, Armando Mén-dez y Pedro Díaz.
La Corte de Distrito de Aguadilla por orden de 25 de abril citado, decretó que todos los fiadores relacionados en la moción fueran requeridos al pago de las costas de que-respectivamente eran responsables, señalando además el día. 8 de mayo siguiente para una comparecencia en (pie aquéllos podrían exponer las razones que tuvieran para no hacer efec-tivas dichas costas y después de esa comparecencia en que los fiadores por medio de sus abogados alegaron lo que esti-maron conducente en defensa de su derecho, la corte por orden de 21 de mayo citado declaró que los fiadores venían obligados por la ley a pagar las costas de que se trata y ordenó en su consecuencia que se libraran los mandamientos-para hacerlas efectivas, contra cuya resolución interpusieron recurso de apelación para ante esta Corte Suprema los fiadores. Eduardo Luiggi y demás ya mencionados.
La representación de los apelantes alega como motivos, del recurso los siguientes:
Primero. Infracción del artículo 49 del Código de Enjui-ciamiento Criminal, el cual dispone que el juez dictará sen-tencia contra los fiadores por el importe de las multas, si éstas no hubieren sido satisfechas, haciendo caso omiso de costas, para cuyo cobro, por tanto, debe establecerse la co-rrespondiente demanda ordinaria.
Segundo. Infracción del artículo 371 del mismo código,, *977preceptivo de que la fianza que otorgan los fiadores es para asegurar la comparecencia del acusado ante nn tribunal y no para garantir las costas.
; Tercero. Falta de aplicación del artículo 271 del propio cuerpo legal, según el cual las costas deben ser satisfechas por los acusados, cuyo precepto guarda congruencia con la, ley de 9 de marzo de 1911, que dispone que las costas en causas criminales sean impuestas a los acusados.
Lejos de infringirse en la orden recurrida el artículo 49 del Código de Enjuiciamiento Criminal, ha sido debidamente aplicado, e indudablemente la inexacta versión española del texto inglés es la que ha podido dar lugar al error en que incurre la parte apelante.
El texto inglés del citado artículo dice así:

“Section 49. If on appeal the judgment is rendered against the defendant, or if the appeal is dismissed, the district court shall at the expiration of five days render judgment against the surities for the amount of fine and costs if not paid.”

Ordena, pues, traducido correctamente al español, que cuando en grado de apelación la sentencia es confirmada contra el acusado, o la apelación es desestimada, la corte de dis-trito debe dictar al terminar los cinco días siguientes, sen-tencia contra los fiadores por el importe de la multa y de las costas, si no hubieren sido satisfechas. La corte de Dis-trito de Aguadilla procedió con arreglo a ley al decretar que los fiadores pagaran las costas que sus fiados no habían satisfecho.
El artículo 371 del Código de Enjuiciamiento Criminal, según revela su simple lectura, no es de aplicación • al pre-sente caso. El aplicable es el artículo 48, enmendado por la ley de 12 de marzo de 1908, según el cual, la fianza, cuando .se apela de una sentencia para ante una corte de distrito en causa criminal, tiene por objeto garantizar el pago de las costas que al acusado pueda imponer el tribunal de distrito,-incluyendo las costas en que haya incurrido ante la corte *978inferior, y para garantizar la comparecencia del acusado ante el tribunal de distrito en la fecha o fechas en que sn presen-cia pueda ser necesaria.
Tampoco favorecen a la parte apelante el artículo 271 del Código de Enjuiciamiento Criminal y la ley de 9 de marzo de 1911, que invoca en el tercer motivo del recurso, pues si bien es cierto que las costas deben imponerse a los acusados según el artículo y ley de que dejamos hecha referencia, tal precepto no impide que si los acusados no las satisfacen, se exijan a sus fiadores, como responsables al pago de las mismas.
Antes de terminar debemos hacer constar que el presente no puede estimarse como un caso civil, sino como incidente sobre ejecución de sentencia en causa criminal; y añadire-mos que en cada causa criminal de las enumeradas en la moción, ha debido el Fiscal de la Corte de Distrito de Agua-dilla gestionar el cobro de las costas a ella correspondientes, y no establecer un solo procedimiento independiente con el objeto indicado. No se ajusta tal práctica a las buenas re-glas de procedimiento, y recomendamos que no ’se siga en lo sucesivo.
La orden recurrida debe confirmarse.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.